

116 HR 9007 IH: Inclusive Diabetes Research and Education Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9007IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. García of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to conduct and support research and public health activities with respect to diabetes in minority populations, and for other purposes.1.Short titleThis Act may be cited as the Inclusive Diabetes Research and Education Act.2.Research, education, and other activitiesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following new section:317V.Diabetes in minority populations(a)Research and other activities(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall conduct and support research and public health activities with respect to diabetes in minority populations.(2)Certain activitiesActivities under paragraph (1) regarding diabetes in minority populations shall include the following:(A)Further enhancing the National Health and Nutrition Examination Survey by oversampling Asian Americans, Native Hawaiians, and Pacific Islanders in appropriate geographic areas to better determine the prevalence of diabetes in such populations as well as to improve the data collection of diabetes penetration disaggregated into major ethnic groups within such populations. The Secretary shall ensure that any such oversampling does not reduce the oversampling of other minority populations including African-American and Latino populations.(B)Through the Division of Diabetes Translation—(i)providing for prevention research to better understand how to influence health care systems changes to improve quality of care being delivered to such populations;(ii)carrying out model demonstration projects to design, implement, and evaluate effective diabetes prevention and control interventions for minority populations, including culturally appropriate community-based interventions;(iii)developing and implementing a strategic plan to reduce diabetes in minority populations through applied research to reduce disparities and culturally and linguistically appropriate community-based interventions;(iv)supporting, through the national diabetes prevention program under section 399V–3, diabetes prevention program sites in underserved regions highly impacted by diabetes; and(v)implementing, through the national diabetes prevention program under section 399V–3, a demonstration program developing new metrics measuring health outcomes related to diabetes that can be stratified by specific minority populations.(b)EducationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall direct the Division of Diabetes Translation to conduct and support both programs to educate the public on diabetes in minority populations and programs to educate minority populations about the causes and effects of diabetes.(c)Diabetes; health promotion, prevention activities, and accessThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the National Diabetes Education Program, shall conduct and support programs to educate specific minority populations through culturally appropriate and linguistically appropriate information campaigns about prevention of, and managing, diabetes.(d)DefinitionFor purposes of this section, the term minority population means a racial and ethnic minority group, as defined in section 1707..